             ROTHMAN, SCHNEIDER, SOLOWAY & STERN, LLP
                                           Attorneys at Law
                                     100 Lafayette Street, Suite 501
                                         New York, NY 10013
Franklin A. Rothman
Jeremy Schneider                                                                      Fax: (212) 571-5507
David Stern                                                                           Tel: (212) 571-5500
Robert A. Soloway




                                                                  September 3, 2021
By ECF

Hon. Nicholas G. Garaufis
United States District Court
225 Cadman Plaza East
Brooklyn, New York 11201

                           Re: United States v Nancy Salzman
                               18 Cr. 204 (NGG)

Dear Judge Garaufis:

        Together with David Stern, I represent Nancy Salzman in the above-captioned matter. We
respectfully request leave to re-file our August 30, 2021 sentence submission to correct formatting
errors which occurred without our awareness in the conversion of the document to PDF, and to add
one letter to “Exhibit A - Family Letters,” which was left out of our filing by oversight. We also
correct in the text at page 2 the number of letters in Exhibit A from six to seven. Finally, one
typographical error in Footnote 5, in which the word “which” appears twice in a row by mistake, has
been corrected. In each and every respect, other than as specifically set forth herein, the letter is
identical to that filed on August 30, and we respectfully request that the letter being filed this date
be substituted in the record for that which was filed by our office on August 30.

        Thank you very much for your attention to this matter.

                                                                  Sincerely,

                                                                  Robert A. Soloway

                                                                  Robert A. Soloway
cc: AUSA Tanya Hajjar
      (By ECF)
RAS:sc
